 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                  ***
 6    KEVIN FABRICIUS, et al.,                             Case No. 2:19-cv-00266-GMN-CWH
 7                           Plaintiffs,
                                                           ORDER
 8           v.
 9    BLUEGREEN VACATIONS UNLIMITED,
      INC.,
10
                             Defendant.
11

12           Presently before the court is plaintiffs Kevin Fabricius and Terry Fabricius’ emergency

13   motion to continue (ECF No. 20), filed on June 14, 2019. Defendant Bluegreen Vacations

14   Unlimited, Inc. filed a response (ECF No. 21) and an errata response (ECF No. 22) on June 14,

15   2019.

16           Plaintiffs move to continue the hearing on their counsel’s motion to withdraw set for June

17   18, 2019 at 1:30 p.m. Plaintiffs’ counsel argues that opposing counsel noticed the depositions in

18   a separate case on the same day as the scheduled hearing. As such, plaintiffs’ counsel maintains

19   that he is unable to attend the hearing, and requests that the hearing be continued to the following

20   week of June 24, 2019 to June 28, 2019. Defendant responds arguing that defense counsel is

21   equipped to handle both the hearing and the depositions noticed for the same day. Further,

22   defendant requests that any such continuance be limited to the late afternoon of June 18, 2019 to

23   June 21, 2019.

24           Having reviewed the motion, the court will grant plaintiffs’ request to continue the

25   hearing. The hearing on plaintiffs’ counsel’s motion to withdraw as counsel of record is

26   continued to June 27, 2019 at 9:30 a.m. in Las Vegas Courtroom 3C. If defense counsel wishes

27   to participate in the hearing, he may do so telephonically. If counsel appears telephonically, he

28
 1   must call telephone number: (888) 808-6929, access code: 8129639, five minutes prior to the

 2   hearing time.

 3          IT IS THEREFORE ORDERED that plaintiffs Kevin Fabricius and Terry Fabricius’

 4   emergency motion to continue (ECF No. 20) is GRANTED.

 5          IT IS FURTHER ORDERED that the hearing set for June 18, 2019 at 1:30 p.m. is

 6   CONTINUED to June 27, 2019 at 9:30 a.m.

 7          DATED: June 17, 2019

 8

 9

10                                                      C.W. HOFFMAN, JR.
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                               Page 2 of 2
